DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A (Figs.1-7) and claims 1-3,10-12 and 21-31 in the reply filed on 08/10/2022 is acknowledged. Claims 4-9 and 13-20 are withdrawn. Claims 1-3,10-12 and 21-31 will be examined. 
Claim Interpretation
“Double walled” as stated in the examined claims will be interpreted as two panels overlapping each other. See 0035 of specification which states “Similarly, panel 160 folds inward toward panel 162 such that the adhesive material adheres the panels together forming double-layered rear wall.” Therefore, double walled will be interpreted as two panels partially or fully overlapping each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldschmidt (US9205947B1).

Regarding claim 26, Waldschmidt teaches a foldable blank for forming a carton for shipping and displaying a plurality of products, the blank comprising (fig.1 shows blank 22A that is folded into a container 20A as seen in fig.4): 
a double-walled rear panel (fig.1 rear panel 32A when in folded state has exterior side panels 28A and 40A folded on top of it making it double walled); 
a double-walled first side panel foldably connected to said rear panel (fig.1 shows 34A that has interior side panel 56A making it double walled and connected to real panel 32A);
 a double-walled second side panel foldably connected to said rear panel (fig.1 36A has interior side panel 54 which are connected to read panel 32A); 
a first floor panel foldably connected to said rear panel (Fig.1 bottom panel 28A is connected to the real panel 32A); and 
a double-walled front panel foldably connected to said floor panel (fig.1-4 show the front panel 30A is folded and connected to the bottom panel 28A and since it folds over 42A and 44A in folded configuration it is double walled.).

Regarding claim 28, the references as applied to claim 26 above discloses all the limitations substantially claimed. Waldschmidt further teaches wherein said double-walled first side panel further defines a second-floor panel, said first floor panel and said second floor panel together forming a double-walled floor panel (fig. 1 shows the side panel 34A with exterior side panel 56A defines the inner edge 48A that folds over the bottom panel 28A making it double walled floor panel).

Regarding claim 29, the references as applied to claim 28 above discloses all the limitations substantially claimed. Waldschmidt further teaches wherein said double-walled second side panel further defines a third floor panel, said first, second, and third floor panels together forming a double-walled floor panel (fig. 1 shows the side panel 36A with exterior side panel 56A defines the inner edge 48A that folds over the bottom panel 28A making it double walled floor panel and bottom panel 28A and the two 48A of 56A making it double wall floor panel).


Claim(s) 10-11, 25,26-27 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Earnshaw (US9873543B2).

Regarding claim 10, Earnshaw teaches a foldable blank for forming a carton for shipping and displaying a plurality of products, the blank comprising (fig.1 shows the blank that folds into a container as shown in fig.2G): 
a rear panel (fig.1 shows rear panel 112); 
a first side panel foldably connected to said rear panel along a first side fold line therebetween (fig.1 shows first side panel 108 is connected to the rear panel 112 via first fold line see annotated fig.1 of Earnshaw right below);
 a second side panel foldably connected to said rear panel along a second side fold line therebetween and opposite said first side fold line (fig.1 shows first side panel 110 is connected to the rear panel 112 via second fold line see annotated fig.1 of Earnshaw right below); 
an exterior floor panel foldably connected to said rear panel along a bottom fold line therebetween (fig.1 shows bottom panel 101 connected to the rear panel 112 with fold line 103); and 
a front panel foldably connected to said exterior floor panel along a front fold line therebetween (fig.1 shows front panel 106 connected to bottom panel 101 with fold line 102), said front panel being less than half the vertical height of said rear (fig.2G shows the front panel being less than half the vertical height of rear panel 112), first side, and second side panels and further defining at least one retaining tab (fig.1 shows 111 and 109 that are part of first and second panels 108 and 110 which has tabs 118) , 
wherein when the blank is folded to form the carton, each of said rear panel, first side panel, second side panel, and front panel are at least partially double-walled (fig.2G shows the folded form of the blank and each of the rear panel 112, 110, 108 and 106 panels are doubled walled).
Annotated fig.1 of Earnshaw

    PNG
    media_image1.png
    648
    797
    media_image1.png
    Greyscale


Regarding claim 11, the references as applied to claim 10 above discloses all the limitations substantially claimed. Earnshaw further teaches teach wherein the carton defines a rectangular parallelepiped shape (fig.2G shows the blank that is folded into a carton defined a rectangular parallelepiped shaped).

Regarding claim 25, the references as applied to claim 10 above discloses all the limitations substantially claimed. Earnshaw further teaches wherein said first side panel and said second side panel each define a respective retaining panel adapted to be retained within said double-walled front panel when said blank is fully assembled into said carton (Fig.1 shows L shaped panels 125 on 108 and 110 side panels and 125’s are partially adapted to be retained within the double walled front panel when blank is assembled- see fig. 2A-G for full assembly steps ).


Regarding claim 26, Earnshaw teaches a foldable blank for forming a carton for shipping and displaying a plurality of products, the blank comprising (fig.1 shows a container blank): 
a double-walled rear panel (fig.1 shows rear panel 112 that is double walled when in folded position due to rear locking section 113 folding over 112); 
a double-walled first side panel foldably connected to said rear panel (fig.1 shows first side panel 108 that is connected to rear panel and double walled since 109 is folded over 108);
 a double-walled second side panel foldably connected to said rear panel (fig.1 shows second side panel 110 that is connected to rear panel and double walled since 111 is folded over 110); 
a first floor panel foldably connected to said rear panel (fig.1 shows bottom panel 101 foldably connected to rear panel 112); and 
a double-walled front panel foldably connected to said floor panel (fig. 1 shows front panel 106 that is foldably connected to the bottom panel 101 and double walled since 107 folds onto 106).

Regarding claim 27, the references as applied to claim 26 above discloses all the limitations substantially claimed. Earnshaw further teaches said front panel being less than half the vertical height of said rear panel and further defining an interior front wall (fig.1 and 2G shows the front panel 106 is half the vertical height than rear panel; 112), said interior front wall further defining at least one retaining tab, and said first floor panel defines at least one retaining recess, wherein said at least one retaining recess releasably receives said at least one retaining tab (see annotated fig. 1 of Earnshaw below for retaining tab and bottom panel 101 having recess and  releasably receiving the tabs ). 
    PNG
    media_image2.png
    10
    5
    media_image2.png
    Greyscale

Annotated fig.1 of Earnshaw 

    PNG
    media_image3.png
    598
    760
    media_image3.png
    Greyscale


Regarding claim 31, the references as applied to claim 26 above discloses all the limitations substantially claimed. Earnshaw further teaches wherein said first side panel and said second side panel each define a respective retaining panel adapted to be retained within said double-walled front panel when said blank is fully assembled into said carton (Fig.1 shows L shaped panels 125 on 108 and 110 side panels and 125’s are partially adapted to be retained within the double walled front panel when blank is assembled- see fig. 2A-G for full assembly steps ).


    PNG
    media_image2.png
    10
    5
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference applied to claim 10 and further in view of Siurek (US6915947B2).

Regarding claim 24, the references as applied to claim 10 above discloses all the limitations substantially claimed. Earnshaw does not teach wherein said first side panel and said second exterior side panel each define a respective first perforated handle hole.
Siurek teaches wherein said first side panel and said second exterior side panel each define a respective first perforated handle hole (fig.3 and 6 show the panel 54 and 56 having handle openings 70 and 80). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side panels disclosed by Earnshaw by adding the teaching of handles on side panels as disclosed by Siurek in order to carry the carton with better grip since it will have two handles one on each side panels.. 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldschmidt (US9205947B1) and further in view of Siurek (US6915947B2).

Regarding claim 30, the references as applied to claim 26 above discloses all the limitations substantially claimed. Waldschmidt does not teach wherein said first side panel and said second side panel each define a first perforated handle hole.
Siurek does teach wherein said first side panel and said second side panel each define a first perforated handle hole (fig.3 and 6 show the panel 54 and 56 having handle openings 70 and 80). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side panels disclosed by Waldschmidt by adding the teaching of handles on side panels as disclosed by Siurek in order to carry the carton with better grip since it will have two handles one on each side panels.

Allowable Subject Matter
Claims 1-3 and 21-23 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/King M Chu/Primary Examiner, Art Unit 3735